FONAR CORPORATION AND SUBSIDIARIES

Exhibit 10.1

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (this “Agreement”), dated as of March 5, 2013, among
HEALTH DIAGNOSTICS MANAGEMENT, LLC, a New York limited liability company having
its principal office at 110 Marcus Drive, Melville, New York 11747
(“HDM-Buyer”), HEALTH DIAGNOSTICS LLC, a Delaware limited liability company
having its principal offices at 8 Corporate Center Drive, Melville, New York
11747 (“HD”), HEALTH DIAGNOSTICS HOLDINGS OF FLORIDA, LLC, a Delaware limited
liability company having an address at 8 Corporate Center Drive, Melville, New
York 11747 (“HD-Holdings”), HEALTH DIAGNOSTICS MANAGEMENT OF NEW YORK, LLC, a
New York limited liability company having its principal offices at 8 Corporate
Center Drive, Melville, New York 11747 (“HDMNY”), HEALTH DIAGNOSTICS MANAGEMENT
OF AMERICA, LLC, a Delaware limited liability company having its principal
offices at 8 Corporate Center Drive, Melville, New York 11747 (“HDMOA”), HEALTH
DIAGNOSTICS OF FORT LAUDERDALE, LLC, a Florida limited liability company having
its principal place of business at 4616 North Federal Highway, Fort Lauderdale,
Florida 33308 (“HD-Lauderdale”), HEALTH DIAGNOSTICS OF MIAMI, LLC, a Florida
limited liability company having its principal place of business at 3440
Hollywood Blvd., Suite 110, Hollywood, Florida 33021 (“HD-Miami”), and HEALTH
DIAGNOSTICS OF ORLANDO, LLC a Florida limited liability company having its
principal place of business at 2010 South Orange Avenue, Orlando, Florida 32806
(“HD-Orlando” and with HD-Lauderdale and HD-Miami, individually a “Florida
Entity” and collectively the “Florida Entities”), and solely for purposes of the
Guaranty (as defined in Section 2(b)), Section 7, and Section 13 hereunder,
HEALTH MANAGEMENT CORPORATION OF AMERICA, a Delaware corporation having its
principal place of business at 110 Marcus Drive, Melville, New York 11747
(“HMCA” and together with HDM-Buyer, “Buyers” or individually each a “Buyer”).

W I T N E S S E T H:

WHEREAS, HMCA’s affiliate, HDM-Buyer, will be engaged in the business of
promoting and managing magnetic resonance imaging (“MRI”) facilities;

WHEREAS, HD, through its subsidiaries as hereinafter described, is also engaged
in the business of promoting and managing MRI facilities;

WHEREAS, HD owns all of the membership interests in HD-Holdings, HDMNY and
HDMOA;

WHEREAS, the Florida Entities, HD-Holdings, and HD own all of the assets used at
the medical imaging facilities owned, operated, and/or otherwise managed by the
Florida Entities at certain service sites located in the State of Florida, all
as identified on Exhibit A (the “Florida Business”);

WHEREAS, HDMNY and HD own all of the non-clinical assets used at the medical
imaging facilities owned by the certain providers and managed by HDMNY at
certain service sites located in the State of New York, all as identified on
Exhibit B (the “New York Business” and together with the Florida Business, the
“Business”);

WHEREAS, the Florida Entities, HD-Holdings, and HD wish to contribute all of the
assets used in the Florida Business to HDMOA, and HDMNY and HD wish to
contribute all of the assets used in the New York Business to HDMOA;

WHEREAS, immediately thereafter, HD wishes to sell one hundred percent (100%) of
the issued and outstanding membership interests in HDMOA (the “HDMOA
Interests”);

WHEREAS, HDM-Buyer wishes to acquire HD’s subsidiaries’ business of promoting
and managing MRI facilities by having HDM-Buyer acquire the HDMOA Interests;

WHEREAS, HD-Holdings owns (i) one hundred percent (100%) of the issued and
outstanding membership interests in HD-Lauderdale and HD-Miami and (ii) seventy
nine and one-half percent (79.5%) of the issued and outstanding membership
interests in HD-Orlando (the remaining twenty and one-half percent (20.5%) of
the issued and outstanding membership interests in HD-Orlando are owned by
HDM-Buyer); and

WHEREAS, HDM-Buyer wishes to further acquire HD’s subsidiaries’ business of
promoting and managing MRI facilities by acquiring the limited liability company
interests held by HD-Holdings in the Florida Entities (the “Florida Interests”
and collectively with the HDMOA Interests, the “Equity Interests”) subsequent to
the sale of the Florida Business and upon HDM-Buyer’s obtaining the requisite
approvals from the Florida Agency for Health Care Administration.

NOW THEREFORE, in consideration of the premises, representations and covenants
contained herein, the parties hereto agree as follows:

1.                  Pre-Closing Contribution. Immediately prior to the Closing
(as defined in Section 4 below) and, subject to the terms and conditions of this
Agreement, the following transactions will occur.

(a)                               Contribution and Transfer of Assets. HD,
HD-Holdings, the Florida Entities, and HDMNY (the “HD-Parties”) will contribute,
convey, transfer, assign and deliver to HDMOA, free and clear of any lien,
charge, encumbrance, option, right of first refusal, security interest,
easement, obligation or claim or other third party right of any kind other than
those listed at Schedule 6(a) hereto, the Assets (as hereinbelow defined). The
effective time of such contribution and transfer is hereinafter sometimes
referred to as the “Contribution Date”.

The “Assets” are all or substantially all of the assets, properties, rights, and
claims used in, relating to, or arising from the conduct of the Business, as
existing on the Contribution Date, including without limitation the following:
(i) all of the medical imaging, diagnostic and other equipment, computer
systems, information systems, and hardware, the PACS system, inventories of
supplies and goods, leasehold improvements, P.O. Boxes and all other personal
property either at the locations of the Business or used in connection thereof,
including those items set forth on Schedule 1(a) attached hereto; (ii) the
Assigned Agreements (as defined in Section 6(q) below); (iii) all of the patient
lists, medical records, ledgers and information (“Patient Information”) relating
to past and current patients of HD-Parties, the Florida Business, or the New
York Business, as applicable (a “Patient” or the “Patients”) in HD-Parties’
possession on the Contribution Date; (iv) all documents and records relating to
the Assets or the operations of the Business; (v) any prepayments received by
HD-Parties prior to the Contribution Date for services to be rendered after the
Contribution Date; (vi) all of HD-Parties’ interest in and to the telephone and
facsimile numbers and directory listings used in connection with the Business;
(vii) all of HD-Parties’ right, title and interest in accounts and notes
receivable and payments for services rendered prior to the Contribution Date
relating to the Business (collectively, the “Accounts Receivable”); and (viii)
all of HD-Parties’ prepaid expenses, deposits, escrows, and all other tangible
and intangible assets including transferable licenses and permits, referring
physician lists, supplier and vendor lists, intellectual property rights, trade
names, fictitious names, copyrights, service marks, properties, rights, and
claims in, to or arising from the Business.

(b)                              Excluded Assets. Notwithstanding anything to
the contrary in this Agreement, the Assets do not include (i) all cash-on-hand
and cash equivalents of the Business immediately prior to the Contribution Date;
(ii) any tax refund (including any interest in respect thereof) relating to the
Business received by HDMOA or the Buyers, and any amounts of overpayments of tax
credited against taxes which HDMOA or the Buyers otherwise would be or would
have been required to pay that relate to any taxable period, or portion thereof,
ending on or before the Contribution Date, the amount of such refund or the
amount of any such credit, if and when occurring, to be paid over by HDMOA or
the Buyers, as applicable, to HD-Parties within fifteen (15) days after receipt
or entitlement thereto; (iii) any items, including, without limitation, accounts
and notes receivable and payments for services, owned by the HD-Parties but that
are not part of the Business; and (iv) any of the items identified on Schedule
1(b) hereto (collectively, the “Excluded Assets”). For the sake of clarity, any
and all assets of HDMOA existing immediately prior to the Contribution Date
shall also be an Excluded Asset for purposes of this definition, although the
Buyer shall ultimately own and control such assets of HDMOA in addition to the
Assets hereinabove defined, by virtue of its acquisition of the HDMOA Interests
pursuant to Section 2 below.

(c)                               Assumption of Certain Liabilities and
Obligations, Et Cetera. HDMOA hereby agrees, effective upon the Contribution
Date, to assume and pay or discharge (i) any payroll and benefit liability or
obligation incurred by HD-Parties or HDMOA and/or arising with respect to the
Retained Employees (as defined at Section 6(t) below) as of and including the
Contribution Date, including without limitation any liability or obligation to
employees, government agencies or other third parties in connection with any
employee benefit plan of any HD-Parties or HDMOA; (ii) liabilities or
obligations relating to HDMOA or the Business arising in the ordinary course of
business as of and including the Contribution Date; (iii) any and all accounts
payable, third party invoices, expenses, costs, or amounts incurred by any of
HDMOA or the HD-Parties in connection with HDMOA or the Business in the ordinary
course of business that are due and payable as of and including the Contribution
Date, irrespective of whether such liabilities relate to services rendered or
obligations otherwise incurred by the HD-Parties or HDMOA prior to the
Contribution Date; and (iv) those liabilities and obligations of the HD-Parties
or HDMOA which are specified as being assumed by HDMOA pursuant to this
Agreement and list of liabilities attached hereto as Schedule 1(c) hereto
(collectively, the “Assumed Liabilities”).

(d)                              No General Assumption; Excluded Liabilities.
HDMOA shall not assume, be bound by or agree to pay, perform or discharge any
liabilities or obligations, fixed or contingent of the HD-Parties or any of
their respective subsidiaries or affiliates of any kind or nature whatsoever
arising or relating to the operations of the Business prior to the Contribution
Date, except for those which are expressly assumed pursuant to the provisions of
Section 1(c) above, including without limitation, (i) legal, accounting,
brokerage, finder’s fees, taxes (except as provided in Section 19 below) or
other expenses incurred by the HD-Parties in connection with this Agreement or
the consummation of the transactions contemplated hereby; (ii) any intercompany
debt or other liability or obligation of any nature between HD-Parties and any
past or present subsidiaries or affiliates of any HD-Parties; (iii) other than
in connection with the Assigned Agreements, liabilities or obligations incurred
by any HD-Parties after the Contribution Date; (iv) any obligation or liability
relating to any litigation or any claim arising out of any dispute against any
of the HD-Parties except as expressly assumed by HDMOA under this Agreement; (v)
any liability for any federal, state, local, foreign or other taxes, duties, or
similar charges imposed by any taxing or governmental authority on or payable by
any HD-Parties, except as provided in Section 19 hereto and except to the extent
attributable to HDMOA and the Florida Entities for taxable periods (or portions
thereof) after the Closing Date; (vi) any accounts payable, notes payable and
bank debts of any HD-Parties except as expressly assumed by HDMOA under the
Agreement; and (iv) those liabilities and obligations identified on Schedule
1(d) hereto (collectively, the “Excluded Liabilities”).

(e)                               Transfer of Assets by the HD-Parties. The
HD-Parties will deliver to HDMOA those certain Bills of Sale in the form of
Exhibit C hereto, which shall vest in HDMOA good and marketable title to the
Assets, free and clear of any lien, charge, encumbrance, option, right of first
refusal, security interest, easement, obligation or claim or other third party
right of any kind other than those listed at Schedule 6(a) hereto.

(f)                               Assigned Agreements. The HD-Parties shall
assign the Assigned Agreements (as defined in Section 6(q) below) and HDMOA
shall assume the obligations under the Assigned Agreements, pursuant to those
certain Assignment and Assumption Agreements in the form of Exhibit D hereto.

2.                  The Transaction. As of the Closing Date (as defined in
Section 4 below) and, subject to the terms and conditions of this Agreement, all
in consideration for the Purchase Price (as defined in Section 3 below), the
following transactions will occur.

(a)                               Sale and Purchase of HDMOA Interests. HD will
sell, convey, transfer, assign and deliver to HDM-Buyer, free and clear of any
lien, charge, encumbrance, option, right of first refusal, security interest,
easement, obligation or claim or other third party right of any kind other than
those listed at Schedule 6(a) hereto, and the Buyers will purchase from HD, the
HDMOA Interests. For the sake of clarity, HDM-Buyer is the only entity acquiring
the HDMOA Interests, and HMCA is not acquiring the HDMOA Interests. The term
“Buyer” has been used throughout this Agreement in relation to HMCA solely for
ease of reference, and HMCA’s obligations hereunder are limited to the Guaranty
(as defined in Section 2(b)), Section 7, and Section 13.

(b)                              Guaranty of HDMOA Obligations. In furtherance
of such sale and purchase of HDMOA Interests, each of the Buyers hereby jointly
and severally personally guaranties any and all obligations of HDMOA, including
without limitation with respect to the Assigned Agreements and pursuant to the
terms and conditions applicable to HDMOA as of the Contribution Date as set
forth herein and in the Assignment and Assumption Agreement, and agrees to be
bound by all of the terms of any obligations of HDMOA following the Closing Date
(the “Guaranty”).

(c)                               Post-Closing Management Agreement. Commencing
on the Closing Date and continuing for the term of the Post-Closing Management
Agreement (as defined below), Buyer and HDMOA shall provide HD-Parties with
turn-key management support, including, without limitation, the space,
equipment, personnel, and supplies necessary to operate HD’s subsidiaries’
business related to the Excluded Assets, as well as specific reserved office
space for the HD-Parties at the Melville, New York location, all pursuant to
that certain management agreement, a copy of which is attached hereto as Exhibit
E (the “Post-Closing Management Agreement”).

(d)                              Post-Closing Adjustment. The parties shall
agree in good faith to a post-Closing proration and adjustment process as to
various matters outlined in this Section 2, including, without limitation,
certain expenses which HD-Parties have prepaid for the benefit of the Buyers and
HDMOA. A form of the post-Closing proration and adjustment mechanics is attached
hereto as Exhibit F; provided, however, that the parties acknowledge and agree
that due to the nature of this process, such exhibit is subject to further
future changes to accommodate matters arising after the Closing Date.

3.                  Purchase Price. The purchase price for the HDMOA Interests
to be conveyed hereunder (the “Purchase Price”) shall be Thirty Four Million
Four Hundred Twenty Six Thousand Two Hundred Eighty Eight Dollars
($34,426,288.00), payable in immediately available funds in accordance with
wiring instructions provided by HD and appended as Exhibit G hereto. The
Purchase Price shall be allocated for federal, state, local and foreign tax
purposes by the parties as set forth on Exhibit H attached hereto (the
“Allocation”). To the extent the parties are unable to agree upon the Allocation
prior to the Closing Date, the parties shall in good faith attempt to resolve
such dispute for a period of thirty (30) days following the Closing Date. If,
upon the expiration of such thirty (30) day period, the dispute has not been
resolved, then the parties shall engage, at their mutual cost and expense, a
mutually agreeable independent third party accounting or valuation firm to
provide an independent resolution to the Allocation dispute, whose determination
as to the Allocation in question shall be final and binding upon the parties.

4.                  Closing. The closing (“Closing”) of such sale and purchase
shall take place at the offices of the Buyers located at 110 Marcus Drive,
Melville, New York 11747, at 10:00 o’clock a.m., New York time, on March 1, 2013
or at such other time and place as the parties may agree (such time and date is
herein called the “Closing Date”).

At the Closing:

(a)                               Transfer of HDMOA Interests. HD will deliver
to HDM-Buyer that certain Assignment and Assumption of Equity Interests in the
form of Exhibit I hereto, which shall vest in HDM-Buyer good and marketable
title to the HDMOA Interests, free and clear of any lien, charge, encumbrance,
option, right of first refusal, security interest, easement, obligation or claim
or other third party right of any kind other than those listed at Schedule 6(a)
hereto.

(b)                              Payment of Consideration. The Buyers shall pay
the Purchase Price as provided in Section 3.

5.                  Post-Closing Sale of Florida Equity.

(a)                               Sale and Purchase of Florida Interests. The
parties acknowledge that upon the execution of this Agreement, HDM-Buyer or an
affiliate thereof shall file the appropriate applications and obtain the
requisite health care clinic licenses from the Florida Agency for Health Care
Administration to operate the Florida Business, pursuant to Chapter 400, Florida
Statutes, as listed at Schedule 5(a) hereto (the “Licenses”). Immediately upon
HDM-Buyer providing HD-Parties with written notice that it or an affiliate of
the Buyers has obtained the requisite licenses and other third party approvals
necessary for it to acquire the membership interests of the Florida Entities,
Buyers shall acquire from HD-Holdings, and HD-Holdings hereby agrees to sell,
all of the Florida Interests for One Dollar ($1), the receipt and adequacy of
such consideration being hereby acknowledged, pursuant to that certain
Membership Interests Purchase Agreement in the form of Exhibit J hereto (the
“Florida Interests Purchase Agreement”). HDM-Buyer acknowledges, represents, and
agrees that it will use all reasonable efforts to consummate the transaction
specified in this Section 5(a) as soon as practicable, with HDM-Buyer’s filing
of the applications for Licenses to occur within ten (10) days following the
Closing Date, and HDM-Buyer shall obtain the Licenses within ninety (90) days
following the Closing Date.

(b)                              Transfer of Florida Interests. Upon the
effective date of the Florida Interests Purchase Agreement, HD-Holdings shall
deliver to HDM-Buyer those certain Assignment and Assumption of Equity Interests
in the form of Exhibit I hereto, which shall vest in HDM-Buyer good and
marketable title to the Florida Interests, free and clear of any lien, charge,
encumbrance, option, right of first refusal, security interest, easement,
obligation or claim or other third party right of any kind other than those
listed at Schedule 6(a) hereto.

(c)                               Florida Management Agreement. Commencing on
the Closing Date and continuing for the term of the Florida Management Agreement
(as defined below), (i) Buyer shall provide the Florida Entities with the space,
equipment, personnel, and supplies necessary for the Florida Entities to operate
the Florida Business; (ii) each of the Florida Entities shall continue to bill
for services provided at the locations operated by such Florida Entity as the
actual provider and under the applicable Florida Entity’s Medicare supplier
number and tax identification number; and (iii) each of the Florida Entities
shall pay the proceeds that it receives from billing for services provided at
the locations operated by such Florida Entity to Buyers as a management fee, all
pursuant to that certain management agreement, a copy of which is attached
hereto as Exhibit K (the “Florida Management Agreement”).

6.                  Representations and Warranties by the HD-Parties. The
HD-Parties, jointly and severally, represent and warrant to the Buyers as
follows:

(a)                               Organization, Power and Standing; Assets. Each
of the HD-Parties and HDMOA is a corporation, limited liability company or other
entity, validly existing and in good standing under the laws of the jurisdiction
in which it was formed, and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as currently conducted.
The Assets are free and clear of any lien, charge, encumbrance, option, right of
first refusal, security interest, easement, obligation or claim or other third
party right of any kind, except as listed on Schedule 6(a).

(b)                              Foreign Qualifications. Each of the HD-Parties
and HDMOA is duly qualified and authorized to do business and is in good
standing in each of the jurisdictions listed on Schedule 6(b). None of the
HD-Parties or HDMOA is required to qualify to do business as a foreign entity in
any other jurisdiction, except where the failure to do so would have no material
adverse effect on the business, assets and equity interests to be transferred to
the Buyers under this Agreement.

(c)                               Equity Interests. The authorized and issued
Equity Interests of HDMOA and of each Florida Entity on a fully diluted basis is
as set forth on Schedule 6(c) and any such Equity Interests are owned
beneficially and of record by the persons and in the amounts and proportions set
forth on such Schedule 6(c). Neither HDMOA nor any Florida Entity has any
contracts containing any profit participation features, stock appreciation
rights or phantom stock options, or similar contracts that allow any person to
participate in the equity or profits of any Florida Entity or HDMOA except as
set forth in Schedule 6(c). No Equity Interests of HDMOA or any Florida Entity
are reserved for issuance and there are no outstanding options, claims,
contracts, convertible or exchangeable securities or other commitments,
contingent or otherwise, relating to the Equity Interests or pursuant to which
HDMOA or any Florida Entity is or may become obligated to issue or exchange any
of its Equity Interests. Neither HDMOA nor any Florida Entity is subject to any
obligation or contract (contingent or otherwise) to repurchase or otherwise
acquire or retire any Equity Interests or any options. All of the Equity
Interests are validly issued, fully paid and non-assessable, and have been
issued and transferred to their present owners in compliance with all applicable
securities laws, free and clear of all pledges, security interests, liens,
contracts and other encumbrances other than those listed at Schedule 6(a)
hereto. Except as set forth on Schedule 6(c) there are no contracts between or
among any of HDMOA’s or any Florida Entity’s equity holders, members or any
other persons that are binding upon any member of HDMOA or of a Florida Entity
with respect to the voting, transfer, encumbrance of any Equity Interests of any
member of HDMOA or of the Florida Entities or options to acquire Equity
Interests of any member of HDMOA or of the Florida Entities that are
exchangeable or convertible into Equity Interests of any member of HDMOA or of
the Florida Entities or with respect to any aspect of any of HDMOA or any
Florida Entity’s governance or dividends or distributions. The equity ownership
record books of HDMOA and of each Florida Entity that have been made available
to the Buyer for inspection prior to the date hereof are true and correct in all
material respects.

(d)                              Redemption. There is no outstanding contract
with HDMOA or any Florida Entity or any other person to purchase, redeem or
otherwise acquire any Equity Interests, or securities or obligations of any kind
convertible into any Equity Interests of any of HDMOA or the Florida Entities.

(e)                               Authorization, Et Cetera. The execution and
delivery of this Agreement and the sale and all other transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
HD-Parties. No consents are necessary to authorize the transactions contemplated
hereby under any contract, indenture or other agreement to which any of the
HD-Parties is a party or by which it is bound.

(f)                               Subsidiaries. None of the Florida Entities or
HDMOA own any stock or other equity interest in any corporation, limited
liability company, partnership or other entity.

(g)                              Validity and Enforceability. This Agreement is
and each of the other agreements, documents and instruments contemplated to
which any of HDMOA or the HD-Parties is a party shall be when executed and
delivered, the valid and binding obligations of HDMOA or such HD-Parties,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium or other similar legal requirements affecting or relating to
creditors’ rights and general principles of equity affecting the availability of
specific performance and other equitable remedies.

(h)                              Financial Information.

(i)                          The HD-Parties and HDMOA have made available to the
Buyers the audited consolidated balance sheets of the HD-Parties and HDMOA as of
December 31, 2010 and December 31, 2011 (the December 31, 2010 and December 31,
2011 balance sheets are sometimes referred to herein as the “Balance Sheets” and
the dates thereof are sometimes referred to as the “Balance Sheet Dates”), and
the audited, consolidated statements of cash flows, income and stockholders’
equity for the fiscal years then ended. Such financial statements described in
this Section 6(h)(i) and the notes thereto, if any, (i) are complete and
accurate in all material respects and fairly present in all material respects
the financial condition of the HD-Parties and HDMOA as of the respective dates
thereof and the results of operations for the periods then ended, and (ii) were
prepared in accordance with the books and records of the HD-Parties and HDMOA in
conformity with GAAP consistently applied during the periods covered thereby.

(ii)                        The HD-Parties and HDMOA have also made available to
the Buyers interim unaudited balance sheets and income statements as of and for
the nine (9) month period ended September 30, 2012. Such financial statements
described in this Section 6(h)(ii) and the notes thereto, if any, (i) are
complete and accurate in all material respects and fairly present in all
material respects the financial condition of the HD-Parties and HDMOA as of the
respective dates thereof and the results of operations for the periods then
ended, and (ii) were prepared in accordance with the books and records of the
HD-Parties and HDMOA in conformity with the cash method of accounting.

(i)                                Absence of Certain Changes. Since December
31, 2012, other than pursuant to this Agreement, there has not been:

(i)                          any changes in the business, condition (financial
or otherwise), assets or liabilities of any of the HD-Parties or HDMOA, whether
or not covered by insurance and whether or not arising from transactions in the
ordinary course of business, which, individually or in the aggregate, have been
materially adverse.

(ii)                        any damage, destruction or loss (whether or not
covered by insurance) materially and adversely affecting the business or
prospects of or any of their respective assets and properties; or

(iii)                      any increase in the compensation, pensions or other
benefits payable or to become payable by any of the HD-Parties or HDMOA to any
of its employees who will be Retained Employees following the Closing or any
bonus payment or arrangement made to or with any such Retained Employees other
than those which are consistent with past practices and/or have been disclosed
in writing to the Buyers;

(j)                                Tax Returns and Payments. All tax returns and
reports of each of the HD-Parties and HDMOA and the entities with which they are
consolidated for tax reporting purposes, required by law to be filed have been
duly filed, and all taxes, assessments, fees and other governmental charges upon
any properties, assets, income or franchises of any such entity or for which any
such entity is otherwise liable, which are due and payable have been paid, other
than those presently payable without penalty or interest and which have been
disclosed in writing to the Buyer. The charges, accruals and reserves on the
books of the HD-Parties and HDMOA and the entities with which they are
consolidated for tax reporting purposes with respect to taxes for all fiscal
periods are adequate and said entities do not know of any actual or proposed tax
assessment for any fiscal period or of any basis therefor other than as so
reflected on their respective books and records. No extension of time for the
assessment of deficiencies in any federal or state tax has been requested of or
granted by any of said entities. The HD-Parties and HDMOA shall file or cause to
be filed when due (or as may be extended) the federal, state and local income
tax returns for said entities for all periods up to the Closing Date, shall pay
all taxes, interest and penalties as may be due for such periods and shall be
entitled to any refunds for any such periods up to the Closing Date.

(k)                              Real Property. Neither any of the HD-Parties
nor HDMOA owns any real property. Schedule 6(k) attached hereto contains a
complete list of all leases of any real property held by any of the HD-Parties
or HDMOA (the “Leases”). The HD-Parties and HDMOA have made available to the
Buyers complete and correct copies of the Leases. All of said Leases are valid
and subsisting and none of them is in default. No toxic, medically hazardous or
radioactive materials are used in or produced by any operations at such
properties and no such materials are disposed of or stored on any properties
leased or used by the HD-Parties or HDMOA.

(l)                                Personal Property. All personal properties
and assets used, or held for use, in the Business and the Assets are listed in
Schedule 6(l) hereto. Either one of the HD-Parties or HDMOA has good and
marketable title to each of said items of personal property and assets, as set
forth in Schedule 6(l), in each case subject to no mortgage, pledge, lien,
conditional sale agreement, encumbrance or charge, except as set forth in
Schedule 6(l). None of said personal properties or assets is held by the
HD-Parties or HDMOA as a lessee or licensee under or subject to any lease or
agreement, or as conditional vendee under any conditional sale or other title
retention agreement, except as set forth in Schedule 6(l). All inventory and
supplies are usable on a normal basis. There have been no acquisitions or
dispositions of any inventory or supplies since December 31, 2012 except in the
ordinary course of business.

(m)                            Accounts Receivable. All accounts and notes
receivable of the HD-Parties or HDMOA relating to the Business on the schedule
of accounts and notes receivable attached hereto as Schedule 6(m) represent
valid and binding obligations and are stated and reserved against in accordance
with generally accepted accounting principles and historical experience.

(n)                              Energy and Materials. None of the HD-Parties or
HDMOA has received any notice or other communication, whether formal or
informal, from any supplier of gas, oil or electric power or of supplies or
other materials used in its business or operations to the effect that any such
energy source, supplies or material will become unavailable to an extent which
might impair the continued conduct of its business or operations at the greater
of their current or historic levels.

(o)                              Insurance. The insurance policies currently
maintained by or for the benefit of the HD-Parties and HDMOA with respect to the
Business are listed on Schedule 6(o) hereto and each is fully paid for periods
extending in all cases beyond the Closing Date, as reflected on Schedule 6(o).

(p)                              Material Contracts. With the exception of those
contracts and commitments listed or referred to in Schedule 6(p), neither any of
the HD-Parties nor HDMOA is a party to or bound by any material contract or
commitment, whether written or oral, other than orders and commitments for the
purchase or sale of supplies or services entered into in the ordinary course of
business, none of which involves more than Seventy Thousand Dollars ($70,000).

(q)                              Assigned Agreements. The HD-Parties have made
available to the Buyers complete and correct copies of all agreements required
to be assigned to HDMOA hereunder as listed or referred to in Schedule 6(q) (the
“Assigned Agreements”). As of the Closing Date, the HD-Parties and HDMOA have
complied with all the provisions of such Assigned Agreements and are not in
default under any of the terms thereof. No amounts owing by any HD-Parties or
HDMOA under any of such agreements is past due.

(r)                                Names, Copyrights, Patents, Trademarks, Et
Cetera. The names or designations, trademarks, trade names, copyrights, patents
and other statutory rights used by the HD-Parties and HDMOA in their respective
businesses are listed in Schedule 6(r) and are valid and in good standing and
are owned or held by them without any known or suspected conflict with the
rights of others. The HD-Parties and HDMOA have all franchises, permits,
licenses and other authority as is necessary to enable them to conduct their
business as now being conducted, and none of them is in default under any of
such franchises, permits, licenses or other authority. To the best of the
HD-Parties’ and HDMOA’s knowledge, they possess all trademarks, trademark
rights, trade names, trade name rights, copyrights, patents, patent rights and
other statutory rights necessary for them to conduct their businesses as now
being conducted, without conflict with any valid rights of others. Neither any
of the HD-Parties nor HDMOA has licensed any other person to use, or to have
access to for any reason, any such rights owned or possessed by them.

(s)                               Compliance with Law and Government
Regulations. To the best of HD-Parties’ and HDMOA’s knowledge, each of the
HD-Parties and HDMOA is in compliance with all applicable statutes, regulations,
decrees, orders, restrictions, guidelines and standards, imposed by the United
States of America, New York State, Florida and any other state, county,
municipality or agency of any thereof, and any foreign country or government to
which it or any of its operations may be subject, in respect of the conduct of
its business as currently and historically conducted and the ownership and
operation of its respective properties.

(t)                                Retained Employees and Compensation. Attached
hereto as Schedule 6(t) is a true and complete list of all employees of HDMOA,
HD, and HD’s subsidiaries in the MRI scanning business who will be employees of
HDMOA or HDM-Buyer or its subsidiaries, affiliates or clients on the Closing
Date (the “Retained Employees”), specifying the rate of compensation (including
bonuses and commissions, if any) and position held by each such person.

(u)                              Pension and Profit-Sharing Obligations. The
HD-Parties and HDMOA have made available to the Buyers complete and correct
copies or descriptions of, and any publications relating to, employee
profit-sharing, incentive, current or future pensions, 401(k) Plans, retirement
pay or other obligations for deferred compensation applicable to persons
employed by the HD-Parties or HDMOA, whether or not such obligations are of a
legally binding nature or in the nature of informal understandings. A list of
all such plans is attached hereto as Schedule 6(u). Neither the HD-Parties nor
HDMOA offers any Employee Stock Ownership Plan and Trust (“ESOP”). None of said
plans has incurred any “accumulated funding deficiency” as such term is defined
in Section 302 of the Employee Retirement Income Security Act of 1974, as
amended (whether or not such deficiency is being waived).

(v)                              Employee Benefit Plans. The HD-Parties and
HDMOA have made available to the Buyers complete and correct descriptions of,
and any publications of any employee benefit plans, in addition to those
referred to in Section 6(u) above, applicable to persons employed by the
HD-Parties or HDMOA, including but not limited to health insurance plans. A list
of such employee benefit plans is attached hereto as Schedule 6(v).

(w)                            Labor Contracts, Et Cetera. Neither any of the
HD-Parties nor HDMOA is a party to any collective bargaining or other labor
union contract applicable to any persons employed by any of them. Neither the
HD-Parties nor HDMOA know of any activities or proceedings of any labor union
(or representatives thereof) to organize any of their employees, or of any
threats of strikes or work stoppages by any of their employees.

(x)                              Litigation. Except as set forth on Schedule
6(x), there is no litigation, arbitration, proceeding or investigation pending,
or to the HD-Parties’ or HDMOA’s knowledge, threatened, which in their
reasonable opinion might, either individually or collectively, result in any
material adverse change in their respective businesses or conditions (financial
or otherwise) or in any of their properties or assets used therein, or in any
material liability on the part of any of the HD-Parties or HDMOA in respect
thereof, or in any material change in the methods of doing business of the
HD-Parties or HDMOA, or which questions the validity of this Agreement or of any
action taken or to be taken pursuant to or in connection with the provisions of
this Agreement and, to the HD-Parties’ and HDMOA’s best knowledge, there is no
basis for any such litigation, arbitration, condemnation, proceeding or
investigation.

(y)                              No Broker. Neither any of the HD-Parties nor
HDMOA has employed any finder, broker, agent or other intermediary in connection
with the negotiation or consummation of this Agreement or any of the
transactions contemplated hereby. The HD-Parties will indemnify the Buyers and
hold them harmless against all liabilities, expenses, costs, losses and claims,
if any, arising from the employment by, or services rendered to, any of the
HD-Parties or HDMOA (or any allegation of any such employment by, or services
rendered to, any of them) of any finder, broker, agent or other intermediary in
such connection.

(z)                               Disclosures. Except for the representations
and warranties set forth in this Section 6, neither the HD-Parties are making
any other representations or warranties.

7.                  Representations and Warranties of the Buyers. The Buyers,
jointly and severally, represent and warrant to the HD-Parties and HDMOA as
follows:

(a)                               Organization and Standing. Each of HMCA and
HDM-Buyer is a corporation or limited liability company duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it
was formed, and has all requisite corporate power and authority to enter into
this Agreement and to carry out the transactions contemplated under this
Agreement. HMCA and HDM-Buyer are qualified to conduct business as foreign
entities in all states in which they are required to do so, except for those
where the failure to qualify would have no adverse material effect on either of
them or their assets, properties or business.

(b)                              Authorization, Et Cetera. The execution and
delivery of this Agreement and the purchase and all other transactions
contemplated hereby have been duly authorized by the necessary parties on behalf
of the Buyers. No consent, approval, authorization or order of, or registration,
qualification, designation, declaration or filing with, any governmental
authority on the part of the Buyers is required in connection with the execution
and delivery of this Agreement or the carrying out of the transaction
contemplated hereby. The Buyers have obtained or will obtain prior to the
Closing all consents necessary to authorize the transactions contemplated hereby
under any contract, lease, indenture or other agreement to which it is a party
or by which they are bound. The Buyers shall also make all necessary
governmental and non-governmental registrations, filings and notifications
required to be made by them in connection therewith.

(c)                               Litigation, Et Cetera. There is no litigation,
arbitration, proceeding or investigation pending or, to Buyers’ knowledge,
threatened against either of the Buyers which questions the validity of this
Agreement or of any action taken or to be taken pursuant to or in connection
with the provisions of this Agreement, and to their knowledge, there is no basis
for any such litigation, arbitration, condemnation, proceeding or investigation.

(d)                              Compliance with Law and Government Regulations.
To the best of the Buyers’ knowledge, each of the Buyers is in compliance in all
material respects with all applicable statutes, regulations, decrees, orders,
restrictions, guidelines and standards, imposed by the United States of America,
any state, county, municipality or agency of any thereof, and any foreign
country or government to which it or any of its respective operations may be
subject, in respect of the conduct by such corporation of its business as
currently conducted and the ownership and operation of its respective
properties, except where the consequences of noncompliance would not have a
material adverse effect on such corporation or its business.

(e)                               Insurance. The Buyers maintain such insurance
policies or are self insured with respect to their assets, business and
operations as they reasonably deem necessary, prudent and cost-effective.

(f)                               Compliance with Other Instruments. Neither the
execution and delivery of this Agreement nor the carrying out of the
transactions contemplated hereby will result in any violation of or be in
conflict with any term of either the Buyer’s formation or organizational
documents or of any contract or other instrument to which it is a party, or of
any judgment, decree, order, statute, rule or regulation by which it is bound.

(g)                              Validity and Enforceability. This Agreement is
and each of the other agreements, documents and instruments contemplated to
which either Buyer is a party shall be when executed and delivered, the valid
and binding obligations of such Buyer enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or other similar legal requirements
affecting or relating to creditors’ rights and general principles of equity
affecting the availability of specific performance and other equitable remedies.

(h)                              Broker. Neither Buyer has employed any finder,
broker, agent or other intermediary in connection with the negotiation or
consummation of this Agreement or any of the transactions contemplated hereby,
and the Buyer will indemnify the HD-Parties and hold them harmless against all
liabilities, expenses, costs, losses and claims, if any, arising from the
employment by, or services rendered to them (or any allegation of any such
employment by, or services rendered) of any finder, broker, agent or other
intermediary in such connection.

(i)                                Health Care Clinic Licenses. Buyer is not
aware of any reason why the Florida Agency for Health Care Administration would
not issues the Licenses to the Buyer, other than due to potential matters of
which the Buyer is not aware.

(j)                                Disclosures. Except for the representations
and warranties set forth in this Section 7, Buyers are not making any other
representations or warranties.

8.                  Covenants of the HD-Parties. The HD-Parties covenant and
agree with the Buyers as follows:

(a)                               Books and Records. At the Closing, the
HD-Parties will turn over to HDMOA and the Buyers as part of their delivery of
the Assets, all records and files, physician lists, lists of insurance
companies, lists of health maintenance organizations and preferred provider
organizations, books of account, inventory records, personnel records with
respect to any Retained Employee, financial books and records and other books
and records, including without limitation tax records and returns which relate
to the Assets. The HD-Parties’ personnel will cooperate in the Buyers’ obtaining
necessary data in any manner which Buyers may reasonably request.

(b)                              Non-Competition. For a period of five (5) years
after the Closing the HD-Parties and every direct and indirect subsidiary of the
HD-Parties, will not directly or indirectly: (i) form, own, manage, operate,
join, control or participate in the formation, ownership, management, operation
or control of, or be connected in any manner with, any business (whether as a
member, manager, stockholder, or otherwise) involving the ownership or operation
of, the management of, or the provision of management services to, any MRI
scanning facility (whether free standing, or as part of a radiology practice or
any hospital providing MRI scanning services), within a radius of (X) in the
Borough of Manhattan, New York, three-quarter (.75) miles, (Y) elsewhere in the
State of New York, two and one-half (2.5) miles, and (Z) in the State of
Florida, five (5) miles, of any MRI scanning facility now owned or managed by
the Buyers or any direct or indirect subsidiary of the Buyers, or now owned or
managed by the HD-Parties, the Florida Entities or any direct or indirect
subsidiary of them, which will be managed by the Buyers or any direct or
indirect subsidiary of the Buyers upon the consumption of this transaction,
provided that in the case of any MRI facility utilizing an MRI scanner capable
of scanning patients in an upright position, or on an incline or in any other
non-recumbent position, whether manufactured by Fonar Corporation or any other
party, the territorial restrictions hereunder shall be the States of New York
and Florida; (ii) solicit, divert, take away or attempt to take away any of
Buyers’ clients, customers or suppliers or the business or patronage of any such
clients, customers or suppliers, or in any way interfere with, disrupt or
attempt to disrupt any than existing relationships between Buyers and any of
their clients, customers or suppliers or other persons with whom they deal or
contact, or enter into any business transaction with any such clients, customers
or suppliers or other persons for any purpose detrimental to the interests of
the Buyers; or (iii) solicit, or directly or indirectly assist any person to
solicit, any person who is employed by the Buyers or any of their direct or
indirect subsidiaries, or induce such a person to leave his or her employment;
provided, however, that the foregoing shall not prohibit the HD-Parties or their
direct or indirect subsidiaries from (1) soliciting or hiring any person whose
employment has been terminated by the Buyers or any of their direct or indirect
subsidiaries prior to the date of such solicitation, provided such termination
was not encouraged by any HD-Parties or their direct or indirect subsidiaries,
or (2) soliciting or hiring any person employed by the Buyers or any of their
direct or indirect subsidiaries who initiates contact with any of the HD-Parties
or their direct or indirect subsidiaries without any improper inducement by the
HD-Parties or their direct or indirect subsidiaries.

Nothing contained herein shall prohibit the HD-Parties from (i) purchasing and
holding limited liability company interests, shares of stock or other equity
interests of a competitor of the Buyers which are traded on any national or
regional stock exchange or on the NASDAQ System as long as the limited liability
interests, shares or other equity interests owned by the HD-Parties, in the
aggregate, together with their direct or indirect subsidiaries, at any one time
do not exceed five percent (5%) of the total equity interests outstanding and
provided further that neither the HD-Parties nor any of their direct or indirect
subsidiaries exercise any control over or performs any executive, management or
other services for such competitor or (ii) prohibit the HD-Parties or their
affiliates or subsidiaries from participating in the ownership, operation,
and/or management of those certain facilities with which HD-Parties or their
affiliates or subsidiaries have existing relationships, as specified at Exhibit
L hereto (the “Carveouts”). The HD-Parties agree that the remedy at law for any
breach of the covenants in this Section would be inadequate and that the Buyers
would be entitled to injunctive relief in the case of any such breach. Should it
be held at any time that the restriction placed upon the HD-Parties and their
subsidiaries by this Section is too onerous and is not necessary for the
protection of the Buyers, the HD-Parties agree that any court of competent
jurisdiction may impose any lesser restriction which such court may consider to
be necessary or appropriate properly to protect the Buyers, but any such
determination as to the invalidity or unenforceability of this covenant shall
not affect the validity or enforceability hereof in any State or other
jurisdiction over which such court does not have jurisdiction.

In consideration of the performance of Buyers’ obligations hereunder, the
HD-Parties agree that they and their subsidiaries shall retain any information
contained in Business Material (as hereinafter defined) in confidence and shall
not, directly or indirectly, use, copy or publish any of that information or
reveal, report, disclose or divulge any of that information to any third party
without the prior written consent of the Buyers, nor assist any person to do so.
For purposes of this Agreement, “Business Material” shall mean all information,
written and oral, concerning Buyers, the Business being acquired by the Buyers,
the Equity Interests or the Assets that is either non-public, confidential,
proprietary or competitively sensitive in nature, including, without limitation,
customer and client lists, names and other information relating to customer and
client contracts, customer and client files, and methods and strategies relating
to negotiating contracts with customers, clients and persons referring customers
and clients. Upon the Buyers’ request, each such entity shall promptly deliver
to the Buyers all written material containing or reflecting any information
containing Business Material and will not retain any copies, extracts or other
reproductions in whole or in part of such written material, except as needed by
the HD-Parties to comply with applicable laws or any court order as determined
by the HD-Parties’ counsel in good faith, to prepare tax returns, for purposes
of financial audits, and to respond to any audit by any governmental agency.

(c)                               No Consents. The parties acknowledge and agree
that it is impractical for the HD-Parties to obtain any third party consents
prior to consummating the transactions contemplated by this Agreement, and
therefore the HD-Parties will not be required to obtain any consents from
relevant third parties, including where such consents may be required to assign
the Assigned Agreements to HDMOA. Except for the Licenses (as set forth in
Section 7(i) above), the HD-Parties have no knowledge of the need to secure any
governmental or other regulatory consents in connection with this Agreement.

(d)                              Further Assurances. From time to time, at the
Buyers’ request (whether at or after the Closing) and without further
consideration, the HD-Parties will execute and transfer and will take such other
action as the Buyers may reasonably request in order to more effectively give
effect to the transactions contemplated hereby.

(e)                               Assigned Agreements. On the Contribution Date,
the HD-Parties shall assign the Assigned Agreements to HDMOA and HDMOA shall
assume the post-Contribution Date obligations of HD-Parties thereunder, pursuant
to the terms and conditions set forth herein and in the Assignment and
Assumption Agreement, and provided further that the Buyers shall provide the
Guaranty as provided in Section 3 hereto. In connection with the Assigned
Agreements, and in furtherance of the parties’ agreement to not seek third party
consents, the HD-Parties shall cooperate with HDMOA and the Buyers in any
reasonable arrangement designed to provide for HDMOA and the Buyers the benefits
of such Assigned Agreements, including enforcement of any and all rights of
HD-Parties against the other party thereto arising out of a breach or
cancellation thereof by such other party or otherwise, and the right to purchase
any of the relevant equipment at the end of the lease term or otherwise in the
case of leased equipment. The Buyers shall perform all such obligations on each
Assigned Agreement on the HD-Parties’ behalf or in the Buyers’ discretion
otherwise reimburse the HD-Parties for payments made for the benefit of the
Buyers (provided, however, that the HD-Parties shall first have provided the
Buyers with written evidence to the Buyers’ reasonable satisfaction that the
HD-Parties actually made the payments for which they are being reimbursed).
Notwithstanding anything to the contrary in this Agreement, the HD-Parties’
obligations to HDMOA and the Buyers with respect to the Assigned Agreements
pursuant to this Section 8(e) shall expire upon fifteen (15) months following
the Closing Date. In addition, neither the HD-Parties, nor their respective
subsidiaries, or the successor of any of them, will intentionally take any
action which would cause the New York MRI facilities managed by them or any of
their respective subsidiaries, which after the Closing will be managed by a
Buyer or any subsidiary of a Buyer, to lose the rights of such entities to
participate in the risk health plans and be parties to certain risk provider
agreements in accordance with the settlement agreement with CareCore National
LLC and its affiliates.

(f)                               Vendor Relationships; Missing Agreements. The
parties acknowledge that the HD-Parties have certain vendor relationships that
may be relevant to their respective businesses, as listed on Schedule 8(f), that
derive from agreements or relationships in which none of the HD-Parties is a
party, derive from relationships in which there is no agreement, or derive from
agreements that the HD-Parties cannot locate (the “Missing Agreements”).
HD-Parties shall cooperate with the HDMOA and the Buyers in any reasonable
arrangement designed to provide for HDMOA and the Buyers the benefits of such
Missing Agreements or relationships, including enforcement of any and all rights
of HD-Parties against the other party thereto arising out of a breach or
cancellation thereof by such other party or otherwise. The Buyers shall perform
all such obligations on each Missing Agreement on the HD-Parties’ behalf or in
the Buyers’ discretion otherwise reimburse the HD-Parties for payments made for
the benefit of the Buyers (provided, however, that the HD-Parties shall first
have provided the Buyers with written evidence to the Buyers’ reasonable
satisfaction that the HD-Parties actually made the payments for which they are
being reimbursed). Notwithstanding anything to the contrary in this Agreement,
the HD-Parties’ obligations to HDMOA and the Buyers with respect to the Missing
Agreements pursuant to this Section 8(f) shall expire upon fifteen (15) months
following the Closing Date.

9.                  Covenants of the Buyers. The Buyers covenant and agree with
the HD-Parties that:

(a)                               Books and Records. After the Closing, the
Buyers will permit the HD-Parties and their representatives, at such reasonable
times as they may request, to inspect and make extracts from any books and
records turned over by the HD-Parties or HDMOA to the Buyers at the Closing or
thereafter for the purpose of preparing any tax returns, liquidating or
complying with other governmental requirements. The Buyer agrees (i) to retain
all books and records with respect to the tax matters pertinent to the Business,
the HD-Parties, or HDMOA relating to any taxable period beginning before the
Closing Date until the expiration of the statute of limitations (including any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give the HD-Parties reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if any of the HD-Parties so
requests, in such case, the Buyer shall allow the HD-Parties to take possession
of such books and records.

(b)                              Further Assurances. From time to time at the
HD-Parties’ request (whether at or after the Closing) and without further
consideration, the Buyers will execute such instruments and documents and take
such other action as the Buyers may reasonably request in order to more
effectively give effect to the transactions contemplated hereby.

(c)                               Consents. Buyers shall obtain all consents
required to be obtained by them to consummate the transactions contemplated by
this Agreement, including the Licenses.

(d)                              Assigned Agreements. As of the Contribution
Date, HD-Parties shall assign the Assigned Agreements to HDMOA, and as of the
Closing, Buyers shall Guaranty the obligations of HDMOA under the Assigned
Agreements.

(e)                               Patient Information. As of the Contribution
Date, HD-Parties shall assign “custodianship” of the Patient Information to
HDMOA and HDMOA shall assume the post-Closing obligations of HD-Parties
thereunder, and shall accept custody of such Patient Information and will hold,
utilize, and deliver them pursuant to the instructions of the Patient to whom
they pertain and shall use best efforts to comply with all laws and regulations
with respect to the handling and storage of the Patient Information; provided,
however, that HDMOA and Buyers shall provide the HD-Parties with access to such
Patient Information to the extent requested by the HD-Parties for purposes of
billing and audits, complying with applicable laws, responding to any Claim (as
defined at Section 13(f)) or any court order, or as otherwise reasonably
requested by HD-Parties. Buyers shall Guaranty the foregoing obligations of
HDMOA as to Patient Information.

10.              Conditions of the Buyers’ Obligations. The obligations of the
Buyers under this Agreement are subject to the fulfillment to their reasonable
satisfaction, prior to or at the Closing, of each of the following conditions,
any of which can be waived by the Buyers:

(a)                               No Government Opposition. No governmental
entity shall have made known any opposition to, or questioning of, the
consummation of the transactions contemplated hereby.

(b)                              No Private Opposition. No private party shall
have commenced an action or filed suit against any of the parties or their
respective owners questioning in any way the validity of this Agreement or the
transactions contemplated hereby.

(c)                               Condition of Assets. The tangible Assets being
transferred and contributed prior to Closing by the HD-Parties to HDMOA shall be
in operating condition and shall have suffered no loss or damage, normal wear
and tear excepted, whether by reason of causes within or without the control of
the parties and whether covered by insurance or not.

(d)                              Proceedings and Documents. All proceedings in
connection with the transactions contemplated hereby and all documents and
instruments incident to such transactions shall be reasonably satisfactory in
legal substance and form to counsel for the Buyers, and the Buyers and their
counsel shall have received all such counterpart originals or certified or other
copies of such documents as they or their counsel may have reasonably requested.

(e)                               Assigned Agreements. HD-Parties shall have
contributed and assigned the Assigned Agreements to HDMOA prior to Closing.

(f)                               Financing. The Buyers shall be able to secure
such debt and equity financing as may be necessary to enable the Buyers to
consummate the transactions contemplated by this Agreement.

11.              Conditions of the HD-Parties’ Obligations. The obligations of
the HD-Parties under this Agreement are subject to the fulfillment to their
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions, any of which can and, be waived by the HD-Parties:

(a)                               No Government Opposition. No governmental
entity shall have made known any opposition to, or questioning of, the
consummation of the transactions contemplated hereby.

(b)                              No Private Opposition. No private party shall
have commenced an action or filed suit against any of the parties or their
respective owners questioning in any way the validity of this Agreement or the
transactions contemplated hereby.

12.              Expenses. Except as otherwise provided herein, the HD-Parties
will pay all costs and expenses attributable to the performance of and
compliance with all agreements and conditions contained in this Agreement to be
performed or complied with them (including, without limitation, all fees and
expenses of their counsel), and the Buyers will pay all costs and expenses
attributable to the performance of and compliance with all agreements and
conditions contained in this Agreement to be performed or complied with by them
(including, without limitation, all fees and expenses of their counsel).

13.              Survival; Indemnity.

(a)                               Survival of Representations and Warranties.
All of each of the HD-Parties’, HDMOA’s, and the Buyer’s representations and
warranties and covenants contained herein or in any instrument or document
delivered or to be delivered pursuant to this Agreement, shall survive for a
period of fifteen (15) months following the Closing Date; provided that the
representations, warranties and indemnities for which a Claim shall be pending
shall survive with respect to such Claim until the final disposition thereof.

(b)                              Limitations.

(i)                    The HD-Parties shall not be required to indemnify the
Buyers under this Agreement until the aggregate amount of indemnifiable Losses
under Section 13(a) exceed Two Hundred Fifty Thousand Dollars ($250,000) (the
“Deductible”), at which point the HD-Parties shall be responsible for the Losses
that may arise in excess of the Deductible. The Buyer shall not bring a Claim
for indemnification under Section 13(a) for any item that involves a Loss of
less than Twenty Five Thousand Dollars ($25,000).

(ii)                  Except for actions based on fraud, intentional
misrepresentation, criminal activity or for injunctive relief, the sole remedy
of any party hereto with respect to any Claims pursuant to this Agreement shall
be monetary damages determined pursuant to this Section 13.

(iii)                Any indemnification Claim shall be reduced, on a
dollar-for-dollar basis, (but net of any taxes), by and to the extent that an
Indemnitee (as hereinafter defined) shall actually receive proceeds under
insurance policies, risk sharing pools, or similar arrangements or tax benefit
actually received as a result of the subject matter of an indemnification Claim
by such Indemnitee; provided, however, that such proceeds shall be disregarded
for purposes of calculating the Deductible.

(iv)                Notwithstanding any other provision hereof, after the
Closing, the aggregate amount of indemnifiable Loss for which the HD-Parties
shall be liable under Section 13(a) shall not exceed One Million One Hundred
Twenty Five Thousand Dollars ($1,125,000) (the “HD-Parties Cap”).

(v)                  No party shall be liable under this Agreement for (i) any
Loss that represents the cost of repairs, replacements or improvements to the
extent they enhance the value of the repaired, replaced or improved asset above
its value on the Closing Date, or that exceeds the reasonable cost of such
repair or replacement, or (ii) consequential damages, special damages,
incidental damages, indirect damages, punitive damages, lost profits or similar
items, other than those arising pursuant to a third party Claim.

(vi)                To the extent the Indemnitor discharges any Claim for
indemnification hereunder, the Indemnitor shall be subrogated to all related
rights of the indemnified against third parties.

(c)                               Indemnification by HD-Parties. Subject to
Sections 13(a) and 13(b), HD-Parties agree to, and shall, jointly and severally
indemnify each of the Buyers and HDMOA and their respective officers, directors,
employees, members, stockholders, representatives, affiliates and agents and
hold each of them harmless at all times after the Closing Date against and in
respect of any and all Losses resulting from, or in respect of, any of the
following:

(i)                    Any breach of any representation or warranty of the
HD-Parties contained herein or in any instrument or document delivered or to be
delivered by the HD-Parties pursuant to this Agreement;

(ii)                  Any breach of any covenant or agreement of the HD-Parties
under this Agreement; and

(iii)                All demands, assessments, judgments, costs and reasonable
legal and other expenses arising from, or in connection with, any action, suit,
proceeding or Claim incident to any of the foregoing.

(d)                              Indemnification by Buyers and HDMOA. Subject to
Sections 13(a) and 13(b), the Buyers and HDMOA shall, jointly and severally
indemnify each of the HD-Parties and their respective officers, directors,
employees, members, stockholders, representatives, affiliates and agents and
hold each of them harmless at all times after the Closing Date against and in
respect of any and all Losses in respect of, any of the following:

(i)                    Any breach of any representation or warranty of the
Buyers contained herein or in any instrument or document delivered or to be
delivered by the Buyers pursuant to this Agreement;

(ii)                  Any breach of any covenant or agreement of the Buyers
under this Agreement;

(iii)                All demands, assessments, judgments, costs and reasonable
legal and other expenses arising from, or in connection with, any action, suit,
proceeding or Claim incident to any of the foregoing;

(iv)                Any and all Claims against the Florida Entities, or against
HD or HD-Holdings with respect to the Florida Business, in connection with the
Florida Management Agreement arising pursuant to Section 5(c) above;

(v)                  Any and all Claims in connection with tax matters arising
pursuant to Section 19 below, including without limitation the Transfer Taxes;

(vi)                Any and all Claims in connection with employee matters
arising pursuant to Section 1(c)(i), Section 1(c)(ii), or Section 17 hereunder;
and

(vii)              Any and all Claims in connection with the post-Closing
operation of the Business or with respect to the Assets, including without
limitation the Assigned Agreements and the Missing Agreements and/or any
guaranty by HD or the HD-Parties therewith; provided, however, that with respect
to the indemnity by Buyers and HDMOA as to the Missing Agreements, Buyers and
HDMOA will not be responsible for Claims arising from the HD-Parties’ breach of
any representations and warranties pursuant to this Agreement related to the
Missing Agreements.

(e)                               Indemnification Procedure. In the event that
any Claim is made with respect to which a party hereto (an “Indemnitee”) intends
to seek indemnification hereunder, the Indemnitee shall give the party from
which it intends to seek indemnification hereunder (“Indemnitor”) prompt written
notice of such Claim and the Indemnitor shall have the right to assume the
defense of the Claim with counsel of its own choosing reasonably acceptable to
the Indemnitee, provided that such defense is conducted with diligence and
continuity and provided further that the Indemnitee shall have the right to
participate in the defense of such Claim with counsel of its choosing at its
expense. The parties shall cooperate in the defense of any such Claim and
neither the Indemnitor nor the Indemnitee shall have the right to settle or pay
any such Claim without the consent of the other, which consent shall not be
unreasonably withheld.

(f)                               Defined Terms. For purposes hereunder, “Loss”
means any damage, deficiency, liability, obligation, judgment, demand,
assessment, commitment, claim, action, cost, imposed tax, penalty, fine or other
loss or expense, whether or not arising out of a direct or third-party claim,
including all interest, penalties, reasonable attorneys’ fees and other expenses
arising from, or in connection with, any claim by a party seeking
indemnification, excluding consequential damages, special damages, punitive
damages, other than consequential or punitive damages awarded to third parties.
Additionally, “Claim” shall mean any action, claim, charge, audit, lawsuit,
demand, suit, inquiry, hearing, investigation, authority review, litigation,
proceeding, arbitration, appeals or other dispute, whether civil, criminal,
administrative or otherwise.

14.              Notices, Et Cetera. All notices, consents and other
communications hereunder shall be in writing (except for those relating to
day-to-day transactions in the ordinary course of business where representatives
of the parties may reach a decision, subsequently to be confirmed in writing)
and shall be deemed to have been given when delivered personally, sent by
Federal Express or other overnight courier service, or mailed by first-class,
registered or certified mail, postage prepaid, addressed (a) if to one or more
of the HD-Parties or HDMOA (until such time as the Florida Entities and HDMOA
are purchased hereunder by the Buyers) at 8 Corporate Center Drive, Melville,
New York 11747, or at such other address or addresses as the HD-Parties shall
have furnished to the Buyers in writing, or (b) if to the Buyers, HDMOA, or the
Florida Entities (after such time as HDMOA and the Florida Entities are
purchased hereunder by the Buyers), at 110 Marcus Drive, Melville, New York
11747, or at such other address as the Buyers shall have furnished to the
HD-Parties in writing.

15.              Publicity; Confidentiality. No party to this Agreement shall
directly or indirectly make or cause to be made any public announcements or
issue any notices in any form with respect to the terms and conditions of this
Agreement without the consent in writing of the other parties not to be
unreasonably withheld; provided, however, that the Buyers shall be permitted to
make or cause to be made any announcement or issue any notice necessary, in the
Buyers’ reasonable judgment after consultation with qualified counsel, to comply
with applicable laws, including applicable securities laws; provided further,
however, that HD-Parties and HD-Parties’ counsel shall first be provided with an
opportunity to review and comment on any such announcement or notice prior to
its becoming final and/or otherwise being publicly disseminated.

16.              Assignment. This Agreement may not be assigned by any of the
parties without the express written consent of the other parties hereto.
Notwithstanding the foregoing, any agreement or instrument delivered pursuant to
this Agreement may be assignable to the extent expressly provided therein.

17.              Employee Matters.

(a)                            The Buyer shall continue to employ all of the
Retained Employees as of the Closing Date, and the Buyer shall assume and be
solely responsible for any and all liabilities and obligations of HDMOA and/or
to the Retained Employees arising on or after the Closing Date relating to (i)
Claims for severance, termination pay, benefits or notice under any applicable
federal, state, or local law or under any plan, policy, practice or agreement;
or (ii) compensation, wages, bonuses, paid time off, employee benefits and other
employee related obligations and liabilities.  Notwithstanding anything set
forth in this Agreement, other than those Retained Employees who are a party to
a written employment agreement with the HD-Parties or HDMOA, all such Retained
Employees shall remain “at will” employees of the Company. Copies of all such
employment agreements have been made available to the Buyers.

(b)                           The Buyer shall be solely responsible for
compliance with the requirements of Section 4980B of the Code and part 6 of
subtitle B of Title I of ERISA (“COBRA”), including the provision of
continuation coverage, with respect to the Retained Employees, all current and
former employees of the HD-Parties or HDMOA with respect to the Business or
HDMOA (collectively, the “Employees”) and their spouses and dependents, for whom
a qualifying event occurs before, on or after the Closing Date. For purposes of
this Section 19(b), the terms “continuation coverage” and “qualifying event”
shall have the meanings ascribed to them in COBRA.

(c)                            On and after the Closing Date, the Buyer shall
(i) ensure that no waiting periods, limitations or exclusions as to pre-existing
conditions, evidence of insurability or good health, actively-at-work exclusions
or other limitations or restrictions on coverage are applicable to Employees or
their dependents or beneficiaries under any welfare benefit plans in which such
employees may be eligible to participate; and (ii) provide or cause to be
provided that any costs or expenses incurred by any such employees and their
dependents or beneficiaries up to and including the Closing Date shall be taken
into account for purposes of satisfying applicable deductible, co-payment,
coinsurance, maximum out-of-pocket provisions and like adjustments or
limitations on coverage under any such welfare benefit plans. With respect to
each employee benefit plan, policy or practice, including, without limitation,
severance, vacation and paid time off plans, policies or practices, sponsored or
maintained by the Buyer, the Buyer shall grant, or cause to be granted to, all
Employees from and after the Closing Date credit for all service prior to the
Closing Date for all purposes, including eligibility to participate, vesting
credit, eligibility to commence benefits, early retirement subsidies and
severance to the extent required under applicable law.

(d)                           In the event of any “plant closing” or “mass
layoff,” as defined in the Federal Worker Adjustment Retraining Notification
Act, 29 U.S.C. § 2101, et seq., or any state law equivalent (“WARN”), with
respect to the Retained Employees prior to the Closing Date, the HD-Parties
shall comply with all of the requirements of WARN. The HD-Parties shall
indemnify, defend, and hold harmless the Buyers and its successors, assigns, and
affiliates from and against any liability or Claim arising out of any failure of
the HD-Parties to comply with WARN prior to the Closing Date.

(e)                            Nothing in this Section 17(e) shall (i) confer
any rights upon any person, including any Retained Employee or former employee
of the Business, other than the parties hereto and their respective successors
and permitted assigns or (ii) constitute or create an employment agreement.

(f)                            Effective as of the Closing Date, the Buyer shall
assume the sponsorship of, and any and all liabilities and obligations arising
at any time after the Closing, with respect to each of the benefit plans set
forth on Schedule 6(u) and Schedule 6(v).

(g)                           It is contemplated that among the Retained
Employees will be certain key employees who will be retained to assist in
running the Business being acquired. The HD-Parties shall release any such
Retained Employees from any and all obligations of such employees to HD-Parties
pursuant to any confidentiality agreement (other than with respect to
confidential information not related to the Business sold hereunder),
non-competition agreement or similar agreement that would prohibit or restrict
such employees from being employed by or otherwise providing services to the
Buyers.

18.              Consultant and Non-Competition Agreements. Buyers shall have
approved, adopted, and implemented the Consultant and Non-Competition Agreements
with certain members and/or affiliates of HD-Parties’ management team as
identified at Exhibit M hereto, to be effective as of the Closing Date, with
such terms as are mutually agreed upon by the Buyers and the HD-Parties;
provided, however, that such agreements shall provide for, among other matters,
(i) extensive non-competition terms, (ii) a consulting relationship for up to
one (1) year following the Effective Date, and (iii) consideration commensurate
thereof. Buyers and HD-Parties covenant and agree to negotiate in good faith to
develop the mutually agreeable Consultant and Non-Competition Agreements.

19.              Tax Matters.

(a)                               Tax Returns. The Buyers and the HD-Parties
shall cooperate fully, as and to the extent reasonably requested by each other
party, in connection with the filing of the tax returns and any audit,
litigation or other proceeding with respect to taxes relating to the HD-Parties,
HDMOA, the Business, or the Assets (including reasonable access to books and
records, tax returns, and tax filings). The HD-Parties shall have the exclusive
obligation and authority to file or cause to be filed at its sole cost all
federal, state, local, and foreign tax returns that are required to be filed by
or with respect to the income, assets, properties and operations of the
HD-Parties or HDMOA for any taxable year or taxable period ending on or before
the Closing Date, and the Buyers shall have the exclusive obligation and
authority to file or cause to be filed at their sole expense all federal, state,
local, and foreign tax returns that are required to be filed by or with respect
to the income, assets, properties and operations of the HD-Parties or HDMOA
then-owned by the Buyers or any successor thereto for any taxable year or other
taxable period following the Closing Date. HD, HD-Holdings and the Buyers agree
to provide each other with copies of any tax returns prepared by them after the
Closing Date which relate, in whole or in part, to taxable periods beginning
before the Closing Date and which reasonably could be expected to affect the tax
consequences or tax liabilities of the other party. HDMA, HD-Holdings and the
Buyers agree to consult and resolve in good faith any objection raised in
connection with such tax returns. The HD-Parties shall pay all taxes for which
the HD-Parties or HDMOA are or may be liable with respect to any taxable year or
other taxable period beginning before the Closing Date and ending after the
Closing Date (the “Overlap Period”). Taxes for any pre-Closing period and the
Overlap Period shall be computed and allocated among HD, HD-Holdings, and the
Buyers as if the relevant taxable period ended at the Closing Date, except that
(i) exemptions, allowances or deductions that are allowed on an annual basis and
(ii) real property, personal property, intangibles and other similar taxes
imposed on a periodic basis shall be allocated on a per diem basis. HD,
HD-Holdings, and the Buyers shall have the joint authority to control any audit
or examination by any taxing authority, initiate any Claim for refund, amend any
tax return, and contest, resolve and defend against any assessment for
additional taxes, notice of tax deficiency or other adjustment of taxes of or
relating to any liability for taxes for the Overlap Period; provided, however,
that the Buyers shall not, without the prior written consent of HD and
HD-Holdings, which consent shall not be unreasonably withheld, enter into any
settlement of any contest or otherwise compromise any issue that affects or may
affect the tax liability of the HD-Parties or HDMOA, or any of their affiliates
for any pre-Closing period or the portion of the Overlap Period ending on and
including the Closing Date.

(b)                              Transfer Taxes. All stamp, transfer,
documentary, sales and use, bulk sales, value added, registration and other such
taxes and fees (including any penalties and interest) incurred in connection
with this Agreement or any other transaction contemplated hereby (collectively,
the “Transfer Taxes”) shall be paid by the Buyers, and the Buyers shall, at its
own expense, procure any stock transfer stamps required by, and properly file on
a timely basis all necessary notifications, tax returns, and other documentation
with respect to, any Transfer Tax and provide to the HD-Parties and/or HDMOA, as
applicable, evidence of payment of all Transfer Taxes.

20.              Miscellaneous. This Agreement, together with the Exhibits and
Schedules hereto, embodies the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof, and shall be binding
upon and inure to the benefit of and be enforceable by the successors and
permitted assigns of such parties. This Agreement may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against whom enforcement of such change, waiver, discharge or termination is
sought. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law. The headings of this Agreement are for reference only,
and shall not limit or otherwise affect any of the terms or provisions hereof.
This Agreement may be executed in several counterparts and may be executed by
the respective parties hereto on separate counterparts, each of which, including
any facsimile signature pages, shall be an original but all of which together
shall constitute one and the same instrument. This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in the manner legally binding upon them as of the date
first above written.

 
 

 

FONAR CORPORATION AND SUBSIDIARIES

 

Signature Page

HDM-BUYER:

HEALTH DIAGNOSTICS MANAGEMENT, LLC

HMCA:

HEALTH MANAGEMENT CORPORATION OF AMERICA

HD-PARTIES:

HEALTH DIAGNOSTICS, LLC

HEALTH DIAGNOSTICS HOLDINGS OF FLORIDA, LLC

HEALTH DIAGNOSTICS MANAGEMENT OF NEW YORK, LLC

HEALTH DIAGNOSTICS OF FORT LAUDERDALE, LLC

HEALTH DIAGNOSTICS OF MIAMI, LLC

HEALTH DIAGNOSTICS OF ORLANDO, LLC

HDMOA:

HEALTH DIAGNOSTICS MANAGEMENT OF AMERICA, LLC

